CRAWFORD, Justice,
concurring.
I concur in the judgment pronounced in this case and for the seasons set out in the opinion of Justice Speer.
It is said, however, that this judgment is inconsistent with that pronounced in the case of Iverson, trustee, et al. vs. Saulsbury, trustee, et al., reported in the 65th Ga., 724. This may be so for some reasons not affecting my concurrence therein. My approval of that judgment was based chiefly upon the ground that the beneficiaries were es-topped by their conduct from setting up their title against that of the Saulsburys. See head-note 7, and the opinion elaborating the same. Next, because the decree of the chancellor was upon a subject matter of which, and of persons over whom he had ample and unquestioned jurisdiction, as shown by head-note 5, in the same case, and the reasons given therefor in the opinion. If, then, he had such jurisdiction, his decree was final and conclusive as to all matters upon which that decree was rendered In the words of the justice pronouncing the judgment, “ All other objections on pre-existing facts are concluded by that decree at chambers, just as completely as they would have been concluded by bill tried and decreed upon in open court.”
The incumbrance, its character, its validity and every thing thereunto appertaining were pre-existing facts with which it was too late to deal, and which I thought was the true intent and meaning of the decision wherein it was held that they were all passed upon and concluded by the decree.
Whether the incumbrance was authorized or not by the approval of the chancellor at chambers, was a dead question after a sale had been decreed, the" property sold in pursuance thereof, expensively improved under the very eyes of the cestui que trusts, and years had elapsed before the sale was attacked. That is not this case. Nor do the words “ sell or convey ” as used in section 2327 of *797the Code mean, refer to, or include anything else than a-sale of the corpus of the trust estate, for in the very sounding line it says “such sale must be by virtue of an order of the court of chancery.”